In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 16‐4083 & 17‐1402

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,

                                 v.


JOSE MALDONADO AND FRANCISCO
MASIAS,
                                             Defendants‐Appellants.


        Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 10 CR 1068 — Rebecca R. Pallmeyer, Judge. 



       ARGUED APRIL 4, 2018 — DECIDED JUNE 21, 2018


   Before  WOOD,  Chief  Judge,  and  BAUER  and  SYKES,  Circuit
Judges.
    BAUER, Circuit Judge.  Jose Maldonado and Francisco Masias
(together, “the Defendants”) were charged with conspiring to
distribute cocaine, amongst six other counts irrelevant to this
appeal. During trial, the district court gave a multiple conspira‐
2                                           Nos. 16‐4083 & 17‐1402

cies  jury  instruction  and  refused  to  give  a  “meeting  of  the
minds” instruction proposed by Masias. The jury convicted the
Defendants on all counts, and they now appeal. They contend
the government lacked sufficient evidence to prove conspiracy
between them and Edwin Rodriguez, a cooperating defendant,
and Masias contends separately that the district court erred by
refusing to give a “meeting of the minds” jury instruction.
                       I.  BACKGROUND
    On December 16, 2010, a grand jury returned a seven‐count
indictment charging the Defendants with conspiracy to possess
more than five kilograms of cocaine, in violation of 21 U.S.C.
§ 846; possession with intent to distribute cocaine, in violation
of  21  U.S.C.  §  841(a)(1);  using  the  telephone  to  facilitate  a
narcotics  offense,  in  violation  of  21  U.S.C.  §  843(b);  and
unlawful possession of firearms by a felon, in violation of 18
U.S.C. § 922(g)(1).
    At trial, Rodriguez testified that beginning in spring 2009,
he  and  Maldonado  spent  a  considerable  amount  of  time
together. Maldonado taught him how to “rerock” cocaine, a
process for diluting cocaine with additives to make it into a
larger quantity for resale. This process allows a seller to turn a
single kilogram of cocaine into as many as three kilograms. The
two  of  them  rerocked  cocaine  together  several  times  with
Maldonado fronting a portion of the drugs to Rodriguez for
resale.  (Fronting  occurs  when  a  seller  supplies  cocaine  to  a
buyer on credit with an understanding the buyer will pay for
the cocaine from further sales.) Maldonado stored cocaine and
firearms at Rodriguez’s residence, and on several occasions,
Rodriguez  accompanied  Maldonado  while  he  delivered
Nos. 16‐4083 & 17‐1402                                             3

cocaine to his customers. Rodriguez also testified that from late
2009 through early 2010, Masias was a supplier of cocaine to
Maldonado, and often fronted this cocaine.
   The government presented additional evidence of specific
drug deals involving the Defendants, largely through surveil‐
lance and intercepted phone calls. 
    On January 11, 2010, the Defendants coordinated a drug
deal  with  Teodoro  Gorostieta,  Masias’  cousin  and  supplier.
Gorostieta delivered the cocaine to Maldonado while Masias
negotiated and coordinated the deal. After this transaction, the
Defendants agreed to check the quality of the cocaine together
and Maldonado agreed to buy a box of cocaine cutting agent
for Masias.
   On January 13 and 14, 2010, Masias borrowed Maldonado’s
Cadillac, which had a “trap” compartment for drugs and drug
proceeds, to deliver cocaine to a customer. During this time‐
frame,  Masias  purchased  an  Audi  for  half  a  kilogram  of
cocaine. After the exchange, Masias phoned Maldonado to tell
him  about  the  Audi  and  to  ask  his  advice  as  to  whether  he
made  a  good  exchange.  Despite  having  just  purchased  the
Audi,  Masias  continued  to  use  the  Cadillac  and  allowed
Maldonado to use his Lexus or Audi. 
    On  January  14,  2010,  the  Defendants  coordinated  the
delivery  of  two  kilograms  of  cocaine  from  Gorostieta  to  a
customer. The Defendants argued over how they would divide
their  cut  of  the  deal.  During  this  argument,  Masias  told
Maldonado to “be a good middleman … That way we don’t
have no incidents.” Before the deal was complete, Maldonado
called  Rodriguez  and  suggested  he  rob  Gorostieta  of  the
4                                        Nos. 16‐4083 & 17‐1402

money from the two kilograms and an additional kilogram of
cocaine the supplier had in his car. However, after intercepting
these calls, agents conducted a traffic stop of Gorostieta and
seized  the  cocaine  and  cash  to  prevent  Maldonado  and
Rodriguez from committing the robbery. Not knowing about
the traffic stop and seizure, Maldonado and Rodriguez made
several calls about surveilling the supplier. Rodriguez waited
several  hours  in  his  car  on  the  street  where  Maldonado
believed  Gorostieta  lived,  until  Masias  informed  him  of  the
arrest. 
    On January 27, 2010, Maldonado sent Rodriguez to Masias’
residence to pick up nine ounces of fronted cocaine. Masias
gave Rodriguez a full kilogram that Maldonado and Rodriguez
split for further distribution.
    On  February  1,  2010,  Masias  informed  Maldonado  of  16
firearms he bought. Maldonado agreed to help sell them and
drove to Masias’ to pick them up. Upon arrival, Masias placed
a large, weighted bag in Maldonado’s car. Maldonado drove to
Rodriguez’s house and took the bag into his house. Rodriguez
was subsequently seen placing a rifle bag in a U‐Haul. Based
on agents’ suspicion from surveillance of Rodriguez placing
what  appeared  to  be  the  guns  from  Maldonado  into  the  U‐
Haul, the agents conducted a traffic stop of the truck. Rodri‐
guez consented to a search of the truck where the agents found
a loaded rifle.
    After Rodriguez’s arrest, Maldonado called Denise Aceves,
Rodriguez’s  girlfriend,  expressing  concern  over  potential
charges against Rodriguez. He also coordinated with her to
get  the  remaining  drugs  and  firearms  out  of  the  house.
Nos. 16‐4083 & 17‐1402                                              5

Maldonado  then  called  Masias  to  inform  him  of  the  arrest.
During this call, Masias indicated that he had recently fronted
cocaine to Rodriguez. Shortly after Rodriguez’s arrest, agents
observed Aceves moving a large laundry basket and a shoebox
from their apartment into her car. The agents searched this car
and found 16 firearms and a half kilogram of cocaine. 
   Masias  was  arrested  on  September  15,  2010.  During  a
search  of  his  residence,  agents  found  a  kilo  press,  used  for
rerocking, and a bottle of inositol, a cutting agent for cocaine.
    At trial, in his opening statement, Maldonado’s counsel told
the  jury  that  the  government  intended  to  prove  multiple
conspiracies  between  Maldonado,  Masias,  and  Rodriguez.
This, the government contends, led it to propose a multiple
conspiracies  jury  instruction.  Over  defense  objection,  the
district  court  gave  a  modified  version,  with  adjustments
suggested  by  the  defense.  Masias  requested  an  additional
“meeting of the minds” jury instruction regarding the conspir‐
acy.  After  careful  consideration  and  discussion  with  both
parties, the district court refused this instruction, finding that
it was not an accurate statement of the law. 
   The jury found the Defendants guilty on all counts. Masias
moved for a new trial, arguing that the district court erred by
giving  a  multiple  conspiracies  instruction,  and  refusing  the
“meeting of the minds” instruction. 
   Maldonado moved for acquittal or a new trial, arguing that
there  was  insufficient  evidence  to  prove  anything  beyond  a
mere  buyer‐seller  relationship  with  Masias  and  Rodriguez,
and that the district court erred by giving the multiple conspir‐
6                                           Nos. 16‐4083 & 17‐1402

acies  instruction.  The  district  court  denied  all  motions;
both defendants timely appealed. 
                           II.  ANALYSIS
    A. Sufficiency of the Evidence for Conspiracy Convic‐
       tion
   The Defendants challenge the sufficiency of the evidence
the government used to prove a conspiracy existed between
them and Rodriguez. “Any challenge to the sufficiency of the
evidence comes with a heavy, indeed, nearly insurmountable,
burden.”  United  States  v.  Dessart,  823  F.3d  395,  403  (7th  Cir.
2016) (internal quotation marks and citation omitted). Great
deference is afforded to jury verdicts, and thus, viewing the
evidence  in  the  light  most  favorable  to  the  government,  we
“reverse only if no rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
United  States  v.  Brown,  726  F.3d  993,  1005  (7th  Cir.  2013)
(quotation marks omitted). 
    To prove a drug‐distribution conspiracy, “the government
must prove that (1) two or more people agreed to commit an
unlawful act, and (2) the defendant knowingly and intention‐
ally joined in the agreement.” United States v. Johnson, 592 F.3d
749,  754  (7th  Cir.  2010).  To  distinguish  a  buyer‐seller  agree‐
ment from a conspiracy, “the government must offer evidence
establishing an agreement to distribute drugs that is distinct
from evidence of the agreement to complete the underlying
drug deals.” Id. at 755.
   “[S]ales  of  large  quantities  of  drugs,  repeated  and/or
standardized  transactions,  and  a  prolonged  relationship
Nos. 16‐4083 & 17‐1402                                               7

between the parties” are inherent characteristics indicative of
a  conspiracy  rather  than  a  buyer‐seller  relationship.  United
States v. Villasenor,  664 F.3d 673,  680 (7th Cir. 2011) (quoting
Johnson, 592 F.3d at 754). Other characteristics we have found
indicative of establishing a conspiracy include “sales on credit,
an  agreement  to look for customers,  commission payments,
evidence  that  one  party  provided  advice  for  the  other’s
business,  or  an  agreement  to  warn  of  future  threats  to  each
other’s business from competitors or law enforcement.” Id. 
   The evidence was sufficient for a reasonable jury to find a
conspiracy  existed  between  Masias  and  Maldonado,  rather
than a mere buyer‐seller relationship. The Defendants correctly
assert that, “[r]epeat sales, without more simply do not place
the participants’ actions into the realm of conspiracy.” United
States v. Rivera, 273 F.3d 751, 755 (7th Cir. 2001). However, “[a]
reasonable  jury  can  infer  a  conspiracy  from  evidence  of  …
multiple, large‐quantity purchases, on credit.” United States v.
Cruse,  805  F.3d  795,  811–12  (7th  Cir.  2015)  (quoting  United
States  v.  Jones,  763  F.3d  777,  807  (7th  Cir.  2014))  (internal
quotation marks omitted). 
    The Defendants concede that they had a prolonged relation‐
ship.  During  this  relationship,  Masias  regularly  sold  large
amounts of cocaine to Maldonado, who subsequently rerocked
the cocaine for resale. Additionally, the evidence showed that
on  numerous  occasions  Masias  fronted  large  quantities  of
cocaine to Maldonado. 
   The evidence also showed that the Defendants occasionally
worked  cooperatively.  One  such  occasion  occurred  on
January 11, 2010, when Masias negotiated and coordinated a
8                                         Nos. 16‐4083 & 17‐1402

deal while Maldonado received the delivery. The two agreed
to check the quality of the cocaine together. On this same day,
Maldonado agreed to buy cutting agent for Masias. Another
instance occurred when Maldonado loaned his Cadillac with
a “trap” compartment for drugs and drug proceeds to Masias.
Maldonado  met  with  Masias  to  show  him  how  the  “trap”
compartment  worked.  Yet  another  instance  occurred  on
January  14,  2010, when they  coordinated a sale  of two  kilo‐
grams of cocaine from Gorostieta. Again, Masias coordinated
the deal and Maldonado picked up the cocaine. Both Defen‐
dants took a cut from the deal. 
    The  Defendants  also  argue  that  the  suspicion  and  lack
of trust Maldonado and Rodriguez had towards Masias proves
a lack of conspiracy. However, despite this lack of trust and
suspicion, Maldonado continued to work closely with Masias
in furthering their common objective of distributing cocaine.
Thus, we find the government produced sufficient evidence for
a  reasonable  jury  to  find  beyond  a  reasonable  doubt  that  a
conspiracy existed between Masias and Maldonado.
   The Defendants also argue that the government failed to
prove  a  conspiracy  between  Maldonado  and  Rodriguez.
Rather, they argue the relationship was a brother‐like relation‐
ship. We disagree.
   The  government  provided  evidence  of  Masias  fronting
cocaine to Rodriguez, who was introduced to Masias through
Maldonado. Maldonado provided business advice to Rodri‐
guez  by  showing  him  how  to  rerock  cocaine.  In  fact,  the
brother‐like  relationship  Maldonado  and  Rodriguez  had 
could equally be viewed as a mentor‐like relationship between
Nos. 16‐4083 & 17‐1402                                              9

two  business  people.  All  of  the  information  relayed  from
Maldonado  to  Rodriguez  could  be  identified  as  business
advice.  Furthermore,  upon  Rodriguez’s  arrest,  Maldonado
called Aceves to inquire about the arrest and coordinated with
her to get the remaining drugs and guns from the house. He
also  called  Masias  to  inform  him  of  the  incident.  Similar  to
United States v. Nunez, Maldonado “could simply have cleared
out,” but he chose to contact Rodriguez’s girlfriend, coordinate
with her to clear the house, and call Masias to inform him of
the incident. 673 F.3d 661, 666 (7th Cir. 2012) (finding defen‐
dant’s  role  in  warning  supplier’s  family  of  supplier’s  arrest
indicative of affirming conspiracy conviction). Finally, Rodri‐
guez testified that Maldonado stored cocaine and firearms at
Rodriguez’s home. See United States v. Carrillo, 435 F.3d 767,
776–76 (7th Cir. 2006) (finding that co‐conspirator’s storage of
drugs  at  defendant’s  home  was  indicative  of  defendant’s
participation in conspiracy). 
    We find the government produced sufficient evidence for
a  reasonable  jury  to  find  beyond  a  reasonable  doubt  that  a
conspiracy existed between Maldonado and Rodriguez. Thus,
we affirm the conspiracy conviction.
   B. Jury Instructions
    The  Defendants  argue  the  district  court  erroneously
instructed the jury. Both Defendants argue the jury should not
have been instructed on a multiple conspiracies theory. Masias
separately argues that the district court erred in declining to
instruct the jury on a “meeting on the minds” instruction. 
10                                        Nos. 16‐4083 & 17‐1402

       i. Multiple Conspiracies Instruction
    The Defendants argue that the district court gave a multiple
conspiracies instruction that did not properly apply to the facts
and  charges  in  this  case.  “We  review  de  novo  whether  an
instruction  fairly  and  accurately  summarizes  the  law,  and
review a district court’s decision to give a particular instruction
for an abuse of discretion.” United States v. Carter, 695 F.3d 690,
694 (7th Cir. 2012) (internal citations omitted). The Defendants
do  not  contend  that  the  jury  instruction  was  an  inaccurate
summary of the law, thus we review the decision to give the
instruction for an abuse of discretion. On appeal, we will not
disturb jury instructions that are accurate statements of the law
and supported by the record. United States v. Fifer, 863 F.3d 759,
769 (7th Cir. 2017).
     At trial, the government proposed the multiple conspiracies
instruction. The district court gave the Seventh Circuit Pattern
Instruction 5.10(B) on multiple conspiracies, slightly modified
at  the  Defendants’  request.  The  district  court  instructed  the
jury:
       If you find there was one overall conspiracy as
       alleged  in  Count  One  and  that  a  particular
       defendant was a member of that conspiracy, you
       should find that defendant guilty of Count One.
       If you find that there was more than one con‐
       spiracy and that the defendant was a member of
       one or more of those conspiracies, then you may
       find the defendant guilty on Count One only if
       the conspiracy of which he was a member was
       a part of the conspiracy charged in Count One. 
Nos. 16‐4083 & 17‐1402                                         11

       If, on the other hand, the proven conspiracy is
       not  included  within  the  conspiracy  alleged  in
       Count One, you should find that defendant not
       guilty of Count One.
    The  Defendants  heavily  rely  on  a  “hub  and  spokes”
argument, asserting that this case does not involve a situation
where  the  “spokes”  in  a  conspiracy  are  connected  by  an
overarching wheel, citing to United States v. Kotteakos, 328 U.S.
750,  755  (1946).  Thus,  they  argue,  without  an  overarching
wheel  connecting  these  two  alleged  conspiracies,  the  two
relationships are separate and not made in furtherance of the
charged conspiracy. Specifically, the Defendants argue that if
the  jury  failed  to  find  Masias  and  Rodriguez  conspired
together,  then  no  conspiracy  between  the  three  Defendants
could have been found. We disagree. 
   As  the  district  court  noted,  the  jury  could  have  found
Masias and Maldonado conspired together while Maldonado
and Rodriguez conspired together. This finding would allow
the  jury  to  conclude  that  the  three  Defendants  “shared  a
common objective or purpose, the defining characteristic of a
conspiracy.” United States v. Campos, 541 F.3d 735, 742 (7th Cir.
2008) (internal quotation marks and citation omitted). 
    Maldonado’s  counsel  introduced  the  idea  of  multiple
conspiracies in his opening statement. This opened the door to
a  multiple  conspiracies  theory,  thus  making  the  instruction
appropriate. United States v. Mims, 92 F.3d 461, 467 (7th Cir.
1996) (“A multiple conspiracy instruction is appropriate when
the evidence presented at trial could tend to prove the exis‐
tence of several distinct conspiracies.”). We find no reversible
12                                          Nos. 16‐4083 & 17‐1402

error  in  the  district  court’s  decision  to  give  the  multiple
conspiracies jury instruction.
        ii. Meeting of the Minds Instruction
     Finally,  Masias  argues  separately  that  the  district  court
erred  in  refusing  to  instruct  the  jury  on  a  “meeting  of  the
minds”  instruction  he  proposed  to  the  district  court.  We
review de novo a refusal to give a requested jury instruction.
United  States  v.  Choiniere,  517  F.3d  967,  970  (7th  Cir.  2008).
“Although a defendant may have the jury consider any theory
of defense that is supported by law and fact, a defendant is not
automatically  entitled  to  a  particular  jury  instruction.”  Id.
(citing United States v. James, 464 F.3d 699, 707 (7th Cir. 2006)).
To  warrant  specific  jury  instructions,  the  defendant  must
demonstrate: “1) the instruction is a correct statement of law,
2) the evidence in the case supports the theory of defense, 3)
that theory is not already part of the charge, and 4) a failure to
provide  the  instruction  would  deny  a  fair  trial.”  Id.  (citing
United States v. Fiedeke, 384 F.3d 407, 410 (7th Cir. 2004)). 
     Masias proposed the following instruction:
        A  conspiratorial  agreement  can  only  exist  if
        there is a sincere meeting of the minds between
        at  least  two  parties.  If  one  party  misleads  an‐
        other about his intentions such that there is no
        common objective or purpose shared between
        them, then there can be no conspiracy between
        these  parties.  If  one  of  the  parties  mistakenly
        believes or is led to mistakenly believe that he
        shares  a  common  illegal  purpose  or  objective
        with the other, then no conspiracy exists. 
Nos. 16‐4083 & 17‐1402                                          13

    Masias  argues  that  the  evidence  at  trial  indicated  that
Maldonado consistently lied to and misled Masias about his
intentions and actions and thus, there was no true “meeting of
the minds.” We disagree. 
    Deceit  or  dishonesty  amongst  the  Defendants  does  not
negate their shared common objective of distributing cocaine.
See Campos, 541 F.3d at 742 (noting that the defining character‐
istic of a conspiracy is “a common objective or purpose.”).  Any
relationship outside of the Defendants’ well‐established core
agreement to distribute cocaine is irrelevant. Thus, we affirm
the district court’s refusal to instruct the jury on a “meeting of
the minds” instruction. 
                      III.  CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
findings.